United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.E., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE, Detroit, MI,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1317
Issued: May 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 17, 2006 appellant filed a timely appeal from an April 21, 2006 decision of the
Office of Workers’ Compensation Programs which denied her request for reconsideration
because it was untimely filed and did not establish clear evidence of error. As there is no merit
decision within one year of the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board has
jurisdiction to review the April 21, 2006 decision.
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1

20 C.F.R. § 501.2(c).

FACTUAL HISTORY
This case has previously been before the Board. In a September 13, 1999 decision, the
Board found that the Office met its burden of proof to terminate appellant’s compensation
benefits on April 8, 1996 and that she did not meet her burden of proof to establish that she had
any disability after April 8, 1996 causally related to her employment injury.2 On March 2, 2000
the Board denied appellant’s petition for reconsideration. The law and the facts of the previous
Board decisions and orders are incorporated herein by reference.
On June 21, 2000 appellant requested reconsideration with the Office, maintaining that
the reports of Dr. Michael E. Kosinski, a Board-certified orthopedic surgeon, who provided an
impartial examination, contained errors. She also submitted medical evidence. In a July 14,
2000 decision, the Office denied appellant’s reconsideration request. On December 5, 2005
appellant again requested reconsideration, arguing that the Office misrepresented the credentials
of Dr. Kosinski and that his opinion was not rationalized. By decision dated April 21, 2006, the
Office denied appellant’s reconsideration request on the grounds that it was untimely filed and
failed to demonstrate clear evidence of error.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under section 8128(a) of the Federal Employees’ Compensation Act.3
The Office will not review a decision denying or terminating a benefit unless the application for
review is filed within one year of the date of that decision.4 When an application for review is
untimely, the Office undertakes a limited review to determine whether the application presents
clear evidence that the Office’s final merit decision was in error.5 Office procedures state that
the Office will reopen a claimant’s case for merit review, notwithstanding the one-year filing
limitation set forth under section 10.607 of Office regulations,6 if the claimant’s application for
review shows “clear evidence of error” on the part of the Office. In this regard, the Office will
limit its focus to a review of how the newly submitted evidence bears on the prior evidence of
record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error. Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error. It is not enough merely to show that the evidence could be construed so
2

Docket No. 98-203 (issued September 13, 1999).

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.607(b); see Gladys Mercado, 52 ECAB 255 (2001).

5

Cresenciano Martinez, 51 ECAB 322 (2000).

6

20 C.F.R. § 10.607.

7

Alberta Dukes, 56 ECAB ___ (Docket No. 04-2028, issued January 11, 2005).

2

as to produce a contrary conclusion. This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of the Office decision. The Board makes an independent determination of whether a
claimant has submitted clear evidence of error on the part of the Office.8
ANALYSIS
As more than one year had elapsed from the date of issuance of the September 13, 1999
Board decision, the most recent merit decision in this case, appellant’s request for
reconsideration on December 6, 2005 was untimely filed. The one-year time limitation on
reconsideration requests begins to run subsequent to any merit decisions on the issues, including
any such decision of the Board.9 Consequently, appellant must demonstrate clear evidence of
error by the Office in denying her claim for compensation.10
The Board also finds that appellant failed to establish clear evidence of error with her
reconsideration request. On reconsideration, she asserted that the Office misrepresented
Dr. Kosinski’s credentials. A search of the online medical directories of both the American
Board of Medical Specialties and the American Board of Orthopedic Surgery demonstrates that
Dr. Kosinski is Board-certified in orthopedic surgery,11 the appropriate medical specialty to
assess appellant’s condition, accepted for lumbosacral sprain and ruptured discs. Appellant
further maintained that Dr. Kosinski’s opinion was not rationalized. This argument is
duplicative of arguments raised in her June 21, 2000 reconsideration request. In the
September 13, 1999 decision, the Board reviewed Dr. Kosinski’s opinion and determined that it
was well rationalized. These arguments are therefore insufficient to establish clear evidence of
error.12 Appellant also submitted a September 4, 1986 report from Dr. Rachel B. Keith. This
report, however, was previously of record and, therefore, duplicative and is insufficient to
establish clear evidence of error.13
In accordance with its internal guidelines and with Board precedent, the Office properly
performed a limited review of the evidence and argument submitted by appellant with her
December 6, 2005 reconsideration request to ascertain whether it demonstrated clear evidence of

8

Nancy Marcano, 50 ECAB 110 (1998).

9

Odell Thomas, 42 ECAB 405 (1991).

10

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB ____ (Docket No. 05-1637, issued October 18, 2005).

11

The websites are located at: http://www.abms.org/ and https://www.abos.org/default.aspx respectively.

12

Nancy Marcano, supra note 8.

13

Id.

3

error. The Office correctly determined that it did not and thus properly denied appellant’s
untimely request for reconsideration of the merits of her claim.14
CONCLUSION
The Board finds that, as appellant’s December 6, 2005 reconsideration request was not
timely filed and she failed to establish clear evidence of error, the Office properly denied a merit
review of her claim in its April 21, 2006 decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 21, 2006 be affirmed.
Issued: May 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

14

Supra note 10.

4

